SOMERVILLE, J.
The bill is filed to enjoin an action in a court of law, which was brought to recover certain specific personal property. The title of the plaintiff in that action, Bergan, was dependent on a mortgage purporting to have been executed by the appellee, Mrs. Jeffries. The bill states facts which, if true, show the mortgage to be absolutely void. It avers that the property purporting to have been mortgaged was the statutory separate estate of Mrs. Jeffries, and that her name was signed to it by her husband, then living, without her knowledge or consent, and that the debt was that of her hus*351band. Our decisions are uniform in holding such a conveyance to be a mere nullity, even where executed with the full consent of the wife. This was a good and perfect defense to the action at law, and the bill was, therefore, without equity.
This being the case, the fact that a fraud may have been perpetrated on the wife by the unauthorized use of her signature, would not give jurisdiction, because fraud alone, without some other ground of cognizance, does not authorize a party to seek redress in a Court of Chancery where he has a plain and adequate remedy at law. — Smith v. Cockrell, 66 Ala. 64; Dickinson v. Lewis, 34 Ala. 643; Knotts v. Tarver, 8 Ala. 743.
If the property mortgaged were real estate, instead of mere personalty, it may be that, under our decisions, the bill would not be without equity. But the reason of these cases has no application to void conveyances of personal property — Ryall v. Prince, 71 Ala. 66; Boyleston v. Farrior, 64 Ala. 564; Peeples v. Burns, 77 Ala. 290.
It is obvious that no jurisdiction can be derived from section 3757 of the present Code. That section on its face applies only to cases of ordinary equitable cognizance. Its language is that “Courts of Chancery shall take cognizance of cases in equity,” in the particular instances mentioned.
The decree of the chancellor, granting relief to the complainant is erroneous and must be reversed, and a decree will be rendered in this court dismissing the bill.